Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	This action is in response to Applicant’s amendment and Request for Continued Examination (RCE) of 29 October 2021. Claims 1-20 have been considered and are pending.
Response to Arguments
	Applicant’s arguments and amendments with respect to the Claim Objections to claims 1, 2 and 6 as set forth in the office action of 01 July 2021 have been considered and are persuasive. Therefore, the Claim Objections to claims 1, 2 and 6 as set forth in the office action of 01 July 2021 have been withdrawn. 
Applicant’s arguments and amendments with respect to the Claim Objections to claims 9, 18 and 19 (two instances) as set forth in the office action of 01 July 2021 have been considered and are NOT persuasive. Applicant has not amended claims 9, 18 and 19 accordingly to overcome the claim objections on the record. See claim objections and 35 USC 112(b) below.
Applicant’s arguments and amendments with respect to the rejection of claims 1-17 under 35 USC 112(a) as set forth in the office action of 01 July 2021 have been considered and are persuasive. Therefore, the rejection of claims 1-17 under 35 USC 112(a) as set forth in the office action of 01 July 2021 has been withdrawn.
Applicant’s arguments and amendments with respect to the rejection of claims 1-18 and 20 under 35 USC 112(b) as set forth in the office action of 01 July 2021 have persuasive. Therefore, the rejection of claims 1-18 and 20 under 35 USC 112(b) as set forth in the office action of 01 July 2021 has been withdrawn.
Applicant’s arguments and amendments with respect to the rejection of claim 19 under 35 USC 112(b) as set forth in the office action of 01 July 2021 have been considered and are NOT persuasive. Applicant has not amended claim 19 accordingly to overcome the 112(b) rejection on the record. See 35 USC 112(b) below.
Applicant’s arguments and amendments with respect to the rejection of claims 1-20 under 35 USC 103 as set forth in the office action of 01 July 2021 have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 1 is objected to because of the following informalities:  “second input” in line 10 appears to be a typographical error because there is no first input previously recited.  Appropriate correction is required.  Appropriate correction is required.
Claims 1 and 9 are objected to because of the following informalities:  “wherein the first input and the second input cause the autonomous flight system to cause the autonomous flight system to” appears to be a typographical error and should be “wherein the first input and the second input cause the autonomous flight system to”.  Appropriate correction is required.  Appropriate correction is required.

Claim 4 is objected to because of the following informalities:  “wherein at least one of the first inceptor or the second inceptor comprise at least one of” appears to be a typographical error and should be “wherein at least one of the first inceptor or the second inceptor comprises at least one of”.  Appropriate correction is required.  Appropriate correction is required.

Claim 7 is objected to because of the following informalities:  “wherein the first one or more changes and the second one or more changes” appears to be a typographical error and should be “wherein the one or more first changes and the one or more second changes” for consistency in claim language.  Appropriate correction is required.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  “second input” in lines 9-10 appears to be a typographical error because there is no first input previously recited.  Appropriate correction is required.  Appropriate correction is required.

Claims 9 and 18 are objected to because of the following informalities:  “alter to the first flight path to enter the second flight path” appears to be a typographical error and should be “alter the first flight path to enter the second flight path”.  Appropriate correction is required.  Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  “the one or more second changes in the aircraft dynamics” appears to be a typographical error and to the aircraft dynamics”.  Appropriate correction is required.

Claim 14 is objected to because of the following informalities:  “wherein changes to the aircraft operations, the aircraft dynamics, or a trip profile does not cause the autonomous flight system to disengage” appears to be a typographical error and should be “wherein changes to the aircraft operations, the aircraft dynamics, or a trip profile do not cause the autonomous flight system to disengage”.  Appropriate correction is required.

Claim 19 is objected to because of the following informalities:  “provide feedback related to the one or more changes in the flight path to the user” appears to be a typographical error and should be “provide feedback related to the one or more changes to the flight path to the user”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 2 recites “wherein the first inceptor is further configured to provide feedback for the first information associated with the one or more first changes”. Claim 1 previously recites “wherein the first inceptor is configured to present first information on the first adjustment associated with the one or more first changes” and in paragraph [0050] of the specification, it is stated that “the left hand inceptor 227 can output information from the autonomous perception system 300 to provide feedback to the user/operator related to the rate of climb and descent, via a tactile output portion of the left hand inceptor 227”. As such, it appears to the Examiner that the “first information” recited in claim 1 is outputted/presented to provide feedback; therefore, there is no support for further providing feedback for the first information as recited in claim 2.

Claim 3 is rejected as being dependent upon a rejected claim.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because of the recited limitation “one or more second changes to aircraft dynamics of the vehicle”. There is no one or more first changes to aircraft dynamics of the vehicle previously recited; as such, it is unclear, to the Examiner, under a broadest reasonable interpretation whether “one or more second changes” merely refers to one or more second changes generally in the system or one or more second changes specifically to aircraft dynamics of the vehicle (if so, there is no one or more first changes to aircraft dynamics of the vehicle previously recited).
Claim 1 recites “the first input” in line 12. There is insufficient antecedent basis for such limitation in the claim.
Claim 1 is indefinite because of the recited limitation “second adjustment to the aircraft dynamics”. There is no first adjustment to the aircraft dynamics previously recited; as such, it is unclear, to the Examiner, under a broadest reasonable interpretation whether “second adjustment” merely refers to a second adjustment generally in the system or second adjustment specifically to the aircraft dynamics (if so, there is no first adjustment to the aircraft dynamics previously recited).
Claim 1 is indefinite because of the recited limitation “second information on the second adjustment”. There is no first information on the second adjustment previously recited; as such, it is unclear, to the Examiner, under a broadest reasonable second adjustment” merely refers to a second information generally in the system or second information specifically on the second adjustment (if so, there is no first information on the second adjustment previously recited).

Claim 4 is indefinite because of the recited limitation “wherein at least one of the first inceptor or the second inceptor comprise at least one of: a touch-based display screen, a physical button, a knob, a proximity sensor, a thumb wheel and a joystick”. Claim 1 previously recites “wherein the first inceptor is configured to present first information … and wherein the second inceptor is configured to present second information”. It is unclear, to the Examiner, how at least one of a physical button, a knob, a proximity sensor, a thumb wheel and a joystick could present information.

Claim 5 is indefinite because of the recited limitation “the one or more changes”. It is unclear, to the Examiner, which, if any, of “one or more first changes” and/or “one or more second changes” Applicant is referring back to.

Claim 6 recites the limitation “the one or more changes to the first flight path”. There is insufficient antecedent basis for such limitation in the claim. Further, it is unclear, to the Examiner, which, if any, of “one or more first changes” and/or “one or more second changes” Applicant is referring back to.

Claim 7 is indefinite because of the recited limitation “wherein the first one or more changes and the second one or more changes include changes to at least one of a final destination, an intermediate destination, speed, a heading, climb, descent, and a turn”. Based on the limitations in claim 1, the one or more first changes and the one or more second changes appear to be different types of changes such as the one or more first changes to the aircraft operations and the one or more second changes to the aircraft dynamics; as such, it is unclear to the Examiner, how they could include the same changes in claim 7 based on the language of claim 7 inferring that either or (the first one or more changes and the second one or more changes) can include changes to any one of a final destination, an intermediate destination, speed, a heading, climb, descent, and a turn.

Claim 9 recites the limitation “the user” in line 10. There is insufficient antecedent basis for such limitation in the claim.
Claim 9 is indefinite because of the recited limitation “one or more second changes to aircraft dynamics of the vehicle”. There is no one or more first changes previously recited; as such, it is unclear, to the Examiner, under a broadest reasonable interpretation whether “one or more second changes” merely refers to one or more second changes generally in the system (if so, there is no one or more first changes previously recited generally in the system which needs correction) or one or more second changes specifically to aircraft dynamics of the vehicle (if so, there is no one or more first changes to aircraft dynamics of the vehicle previously recited).
Claim 9 recites “the first input” in line 12. There is insufficient antecedent basis for such limitation in the claim.
Claim 9 recites “the one or more first changes” in line 16. There is insufficient antecedent basis for such limitation in the claim.
Claim 9 is indefinite because of the recited limitation “second adjustment to the aircraft dynamics”. There is no first adjustment to the aircraft dynamics previously recited; as such, it is unclear, to the Examiner, under a broadest reasonable interpretation whether “second adjustment” merely refers to a second adjustment generally in the system or second adjustment specifically to the aircraft dynamics (if so, there is no first adjustment to the aircraft dynamics previously recited).
Claim 9 is indefinite because of the recited limitation “second information on the second adjustment”. There is no first information on the second adjustment previously recited; as such, it is unclear, to the Examiner, under a broadest reasonable interpretation whether “second information” merely refers to a second information generally in the system or second information specifically on the second adjustment (if so, there is no first information on the second adjustment previously recited).

Claim 11 is indefinite because of the recited limitation “further comprising: providing, via the second inceptor, feedback related to the one or more second changes in the aircraft dynamics to the user”. Since claim 9 previously recites “presenting, via the second inceptor, second information on the second adjustment associated with the one or more second changes to the aircraft dynamics”; it is unclear, to the Examiner, whether second information and feedback are supposed to be fully separate/unrelated 

Claim 14 is indefinite because of the recited limitations “wherein changes to the aircraft operations, the aircraft dynamics, or a trip profile does not cause the autonomous flight system to disengage”. It is unclear, to the Examiner, whether Applicant is referring to the same “one or more first changes” to the aircraft operations and/or “one or more second changes” to the aircraft dynamics or not.

Claim 15 is indefinite because of the recited limitations “a rotary-wing or fixed-wing aircraft”. It is unclear, to the Examiner, whether Applicant is referring back to the same aircraft previously recited in claim 9 or not and/or whether a rotary-wing or fixed-wing aircraft is/are in any way connected to the aircraft previously recited in claim 9.

Claim 16 is indefinite because of the recited limitation “wherein at least one of the first inceptor or the second inceptor is communicatively coupled with a touch-based display screen”. It is unclear, to the Examiner, whether Applicant is referring to the autonomous mission analysis user interface or any [random] touch-based display screen by “touch-based display screen” recited in claim 16 since claim 17 later recites “wherein the touch-based display screen provides one of: visual feedback, an alert or mode announcements related to changes to the aircraft operations, the aircraft dynamics, or a trip profile”. Examiner notes that if the touch-based display screen in claim 16 is meant to be interpreted as the autonomous mission analysis user interface; 

Claim 17 is indefinite because of the recited limitations “changes to the aircraft operations, the aircraft dynamics, or a trip profile does not cause the autonomous flight system to disengage”. It is unclear, to the Examiner, whether Applicant is referring to the same “one or more first changes” to the aircraft operations and/or “one or more second changes” to the aircraft dynamics or not.

Claim 18 recites the limitation “the vehicle” in lines 8-9. There is insufficient antecedent basis for such limitation in the claim.
Claim 18 recites the limitation “the computing system” in line 12. There is insufficient antecedent basis for such limitation in the claim.
Claim 18 is indefinite because of the recited limitation “one or more second changes to aircraft dynamics of the vehicle”. There is no one or more first changes to aircraft dynamics of the vehicle previously recited; as such, it is unclear, to the Examiner, under a broadest reasonable interpretation whether “one or more second changes” merely refers to one or more second changes generally in the system or one 
Claim 18 is indefinite because of the recited limitation “second adjustment to the aircraft dynamics”. There is no first adjustment to the aircraft dynamics previously recited; as such, it is unclear, to the Examiner, under a broadest reasonable interpretation whether “second adjustment” merely refers to a second adjustment generally in the system or second adjustment specifically to the aircraft dynamics (if so, there is no first adjustment to the aircraft dynamics previously recited).
Claim 18 is indefinite because of the recited limitation “second information on the second adjustment”. There is no first information on the second adjustment previously recited; as such, it is unclear, to the Examiner, under a broadest reasonable interpretation whether “second information” merely refers to a second information generally in the system or second information specifically on the second adjustment (if so, there is no first information on the second adjustment previously recited).

Claim 19 recites the limitation “the one or more changes in the flight path”. There is insufficient antecedent basis for such limitation in the claim. Further, it is unclear, to the Examiner, which, if any, of “one or more first changes” and/or “one or more second changes” Applicant is referring back to.
Claim 19 is indefinite because of the recited limitation “the flight path”. It is unclear to the Examiner, which, if any, of the first flight path and/or second flight path Applicant is referring back to.
Claim 19 recites the limitation “the user”. There is insufficient antecedent basis for such limitation in the claim.
Claim 19 is indefinite because of the recited limitation “wherein the second inceptor is configured to provide feedback related to the one or more changes in the flight path to the user”. Since claim 18 previously recites “present, via the second inceptor, second information on the second adjustment associated with the one or more second changes to the aircraft dynamics”; it is unclear, to the Examiner, whether second information and feedback are supposed to be fully separate/unrelated limitations (in which case, a 112(a) similar to the one above for claim 2 might be necessary) or not. 


Claims 2, 3, 8, 10, 12, 13 and 20 are rejected as being dependent upon a rejected claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1-7, 9-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20180362158A1) in view of Shapiro (US9132913B1).
Regarding claim 1, Zhang discloses an apparatus (see at least abstract) comprising: a computing system housed in a vehicle (see at least Figure 1, Figure 12 and [0150]); and a first inceptor coupled with the computing system (see at least Figure 1, Figure 12, [0063]-[0065] and [0067]), the first inceptor configured to receive, concurrent to an autonomous flight system of the vehicle operating in an autonomous mode, an input from a user related to one or more first changes to aircraft operations of the vehicle for a first flight path executed by the autonomous flight system, the first flight path having a first final destination (see at least [0003], [0015], [0034], [0038], [0086], [0088], [0092], [0105] and [0108]); and a second inceptor coupled with the computing system (see at least Figure 1, Figure 12, [0063]-[0065] and [0067]), the second inceptor configured to receive, concurrent to the autonomous flight system operating in the autonomous mode, a second input from the user related to one or more second changes to aircraft dynamics of the vehicle for the first flight path (see at least [0003], [0015], [0034], [0038], [0086], [0088], [0092], [0105] and [0101]); wherein the first input and the second input cause the autonomous flight system to cause the autonomous flight system to: temporarily suspend the first flight path to enter a pilot directed autonomy mode, without the autonomous flight system disengaging the autonomous mode (see at least [0003], [0015], [0034], [0038], [0086], [0088], [0092], [0105], [0101] and [0108]), identify, in accordance with the one or more first changes indicated via the first input, a first adjustment to the aircraft operations (see at least [0100], [0106], [0108], [0109], [0115] and [0117]);, identify, in accordance with the one or more second changes indicated via the second input, a second adjustment to the aircraft dynamics (see at least [0100], [0101], [0106], [0110], [0115] and [0117]); determine a second flight path for the vehicle based on the first adjustment to the aircraft operations and the second adjustment to the aircraft dynamics (see at least [0100], [0101], [0106], [0108]-[0110], [0115], [0117] and claim 18), the second flight path having a second final destination different from the first final destination of the first flight path (see at least [0086], [0107], [0122] and claim 18), and-2- 4819-7848-0886.1App. Serial No. 16/134,121Atty. Dkt. No. 111423-0367 (SK-07762-US)subsequently alter the first flight path to enter the second flight path after entry of the first input and the second input into the autonomous flight system to continue the autonomous mode until reaching the second final destination of the second flight path (see at least [0086], [0100], [0101], [0106]-[0110], [0115], [0117], [0122] and claim 18).
Zhang discloses that the aircraft/vehicle may be locally controlled by an occupant within the aircraft/vehicle (see at least [0137] and [0138]); however, since Zhang does not explicitly disclose the first inceptor and the second inceptor being housed in a cockpit of the vehicle; Examiner, points to Shapiro to expedite prosecution. Zhang fails to explicitly disclose the first inceptor and the second inceptor being housed in a cockpit of the vehicle; wherein the first inceptor is configured to present first information on the first adjustment associated with the one or more first changes to the aircraft operations while in the pilot directed autonomy mode, and wherein, the second inceptor is configured to present second information on the second adjustment associated with the one or more second changes to the aircraft dynamics while in the pilot directed autonomy mode. However, such matter is suggested by Shapiro (see at least Figure 4A, Col.8 lines 34-36; Col.9 lines 21-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches the first inceptor and the second inceptor being housed in a cockpit of the vehicle; wherein the first inceptor is configured to present first information on the first adjustment associated with the one or more first changes to the aircraft operations while in the pilot directed autonomy mode, and wherein, the second inceptor is configured to present second information on the second adjustment associated with the one or more second changes to the aircraft dynamics while in the pilot directed autonomy mode since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase safety by ensuring the operator/user is aware of necessary information/feedback related to adjustments associated with the changes inputted by the operator/user. While Zhang mainly focuses on control sticks (joysticks) as its first and second inceptors; Zhang also discloses that such control sticks could in fact be touch-screen displays (see at least Zhang [0068] and [0087]); as such, it would have been obvious to one of ordinary skill in the art that incorporation of the teachings of Shapiro as discussed above would in fact apply to and improve the overall system by increasing user awareness and thereby safety and reliability.

Regarding claim 2, Zhang fails to disclose wherein the first inceptor is further configured to provide feedback for the first information associated with the one or more (see at least Col.8 lines 34-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches wherein the first inceptor is further configured to provide feedback for the first information associated with the one or more first changes to the aircraft operations since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase safety by ensuring the operator/user is aware of necessary information/ feedback related to adjustments associated with the changes inputted by the operator/user. While Zhang mainly focuses on control sticks (joysticks) as its first and second inceptors; Zhang also discloses that such control sticks could in fact be touch-screen displays (see at least Zhang [0068] and [0087]); as such, it would have been obvious to one of ordinary skill in the art that incorporation of the teachings of Shapiro as discussed above would in fact apply to and improve the overall system by increasing user awareness and thereby safety and reliability.

Regarding claim 3, Zhang fails to disclose wherein the feedback is at least one of visual, auditory or tactile. However, such matter is suggested by Shapiro (see at least Col.8 lines 34-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before 

Regarding claim 4, Zhang as modified by Shapiro discloses wherein at least one of the first inceptor or the second inceptor comprise at least one of a touch-based display screen, a physical button, a knob, a proximity sensor, a thumb wheel and a joystick (see at least Zhang [0100], [0101], [0106], [0108]-[0110], [0115] and [0117]).

Regarding claim 5, Zhang fails to disclose wherein the touch-based display screen provides one of visual feedback, an alert or mode announcements related to the one or more changes to the user. However, such matter is suggested by Shapiro (see at least Col.8 lines 34-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches wherein the touch-based display screen provides one of visual feedback, an alert or mode announcements related to the one or more changes to the user since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase user awareness and thereby safety and reliability of the overall system.

Regarding claim 6, Zhang fails to disclose wherein the touch-based display screen provides a change confirmation associated with the one or more changes to the first flight path. However, such matter is suggested by Shapiro (see at least Col.8 lines 34-36; Col.22 lines 2-29; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches wherein the touch-based display screen provides a change confirmation associated with the one or more changes to the first flight path since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would reliability of the overall system by ensuring operator/ user is aware of necessary information related to the changes inputted by the operator/ user.

Regarding claim 7, Zhang as modified by Shapiro discloses wherein the first one or more changes and the second one or more changes include changes to at least one of a final destination, an intermediate destination, speed, a heading, climb, descent, and a turn (see at least Zhang [0100], [0101], [0106], [0108]-[0110], [0115] and [0117]).

Regarding claim 9, claim 9 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 10, Zhang as modified by Shapiro discloses further comprising: monitoring, by the computing system, the first inceptor for the first input (see at least Zhang [0003], [0015], [0034], [0038], [0086], [0088], [0092], [0105] and [0108]).

Regarding claim 11, Zhang fails to disclose providing, via the second inceptor, feedback related to the one or more second changes in, the aircraft dynamics to the user. However, such matter is suggested by Shapiro (see at least Col.8 lines 34-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches providing, via the second inceptor, feedback related to the one or more second changes in, the aircraft dynamics to the user since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase safety by ensuring the operator/user is aware of necessary information/ feedback related to adjustments associated with the changes inputted by the operator/user. While Zhang mainly focuses on control sticks (joysticks) as its first and second inceptors; Zhang also discloses that such control sticks could in fact be touch-screen displays (see at least Zhang [0068] and [0087]); as such, it would have been obvious to one of ordinary skill in the art that incorporation of the teachings of Shapiro as discussed above would in fact apply to and improve the overall system by increasing user awareness and thereby safety and reliability.

Regarding claim 12, Zhang fails to disclose wherein the feedback is visual, auditory or tactile. However, such matter is suggested by Shapiro (see at least Col.8 lines 34-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches wherein the feedback is visual, auditory or tactile since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase user awareness and thereby safety and reliability of the overall system.

Regarding claim 14, Zhang as modified by Shapiro discloses wherein changes to the aircraft operations, the aircraft dynamics, or a trip profile does not cause the autonomous flight system to disengage (see at least Zhang [0003], [0015], [0034], and [0133]).

Regarding claim 15, Zhang as modified by Shapiro discloses wherein the autonomous flight system controls a rotary-wing or fixed-wing aircraft (see at least Zhang [0134]).

Regarding claim 16, Zhang as modified by Shapiro discloses wherein at least one of the first inceptor or the second inceptor is communicatively coupled with a touch-based display screen (see at least Zhang [0036], [0068], [0069], [0072] and [0091]).

Regarding claim 17, Zhang fails to disclose wherein the touch-based display screen provides one of: visual feedback, an alert or mode announcements related to changes to the aircraft operations, the aircraft dynamics, or a trip profile. However, such matter is suggested by Shapiro (see at least Col.8 lines 34-36; Col.24 line 58-Col.25 line 24; Col.28 line 44-Col.29 line 39; Col.30 lines 23-42; Col.31 line 10-Col.32 line 47; Col.33 line 61-Col.34 line 12 and Col.34 lines 41-61). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang to incorporate the teachings of Shapiro which teaches wherein the touch-based display screen provides one of: visual feedback, an alert or mode announcements related to changes to the aircraft operations, the aircraft dynamics, or a trip profile since they are both directed to control of aerial vehicle and incorporation of the teachings of Shapiro would increase user awareness and thereby safety and reliability of the overall system.

Regarding claim 18, Zhang discloses a system (see at least abstract), comprising: an autonomous flight system of an aircraft (see at least Figure 1, Figure 2, [0003], [0015], [0034] and [0133]); and a processing system coupled to the autonomous flight system (see at least Figure 1, Figure 2, [0047], [0063] and [0145]) the processing system comprising at least one processor and memory having (see at least Figure 1, Figure 2, [0047], [0063], [0145] and [0147]). The rest of claim 18 is commensurate in scope with claim 1. See above for rejection of claim 1.

Regarding claim 19, claim 19 is commensurate in scope with claim 11. See above for rejection of claim 11.

Regarding claim 20, Zhang as modified by Shapiro discloses wherein the one or more first changes and the one or more second changes to the first flight path do not cause the autonomous flight system to disengage (see at least Zhang [0003], [0015], [0034], and [0133]).

Claims 8 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US20180362158A1) in view of Shapiro (US9132913B1) in further view of Cherepinsky (US20150314857A1).
Regarding claim 8, Zhang as modified by Shapiro fails to disclose wherein at least one of the first inceptor or the second inceptor is communicatively coupled to an autonomous mission analysis user interface. However, such matter is suggested by Cherepinsky (see at least [0012], [0033]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang as modified by Shapiro to incorporate the teachings of Cherepinsky which teaches wherein at least one of the first inceptor or the second inceptor is 

Regarding claim 13, Zhang as modified by Shapiro fails to disclose wherein the first inceptor and the second inceptor are communicatively coupled to an autonomous mission analysis user interface. However, such matter is suggested by Cherepinsky (see at least [0012], [0033]-[0036]). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Zhang as modified by Shapiro to incorporate the teachings of Cherepinsky which teaches wherein inceptor(s) is/are communicatively coupled to an autonomous mission analysis user interface since they are all directed to control of aerial vehicle(s) and incorporation of the teachings of Cherepinsky would increase useful options included for the user and as such increase user comfort and the overall reliability of the system. While Cherepinsky does not explicitly focus on the first inceptor and the second inceptor being communicatively coupled to an autonomous mission analysis user interface; given that Zhang as modified by Shapiro is being further modified by Cherepinsky; it would have been obvious to one of ordinary skill in the art that the first inceptor and the second inceptor would be communicatively coupled to an autonomous mission analysis user interface to maximize efficiency and reliability of the overall system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAHAR MOTAZEDI whose telephone number is (571)272-0661. The examiner can normally be reached Monday-Thursday 8:30a.m. - 6:30p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/FARIS S ALMATRAHI/           Supervisory Patent Examiner, Art Unit 3667